Citation Nr: 1826372	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1965 to May 1967, and died in August 2010.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2011 rating decision, the RO denied service connection for Parkinson's disease as a result of exposure to herbicides for the purposes of entitlement to retroactive benefits.  In July 2011, the RO received the appellant's notice of disagreement.  The claims file does not contain any Statement of the Case (SOC) in regard to this issue.  Accordingly, the claim must be remanded to provide the appellant with that document and afford her an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).
The appellant's claim seeking service connection for cause of death is inextricably intertwined with her pending claim of service connection for Parkinson's disease.  Thus, a decision by the Board on the Veteran's claim for service connection for cause of death would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Further, the appellant completed authorizations in October 2010 regarding the Veteran's treatment for Parkinson's disease from Dr. Sugar at Illinois Masonic Hospital, 836 W. Wellington Avenue, Chicago, Illinois 60657 and Dr. Kopoliti at Rush University Medical Center, 1653 W. Congress Parkway, Neurological Department, Chicago, Illinois 60612.  These treatment records have not been obtained.  In March 2012, the AOJ requested medical records from Rush University Medical Center and a reply was received noting that the records could not be provided as a death certificate must accompany the request for records for a deceased individual.  These treatment records, along with any additional, pertinent treatment records should be obtained and associated with the claims file.  The RO should also ask the appellant to submit any additional, pertinent lay statements relating to her claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case that addresses entitlement to service connection for Parkinson's disease.  The appellant must be informed that, in order to perfect an appeal of this issue, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  After obtaining authorizations from the appellant, request private treatment records from Dr. Sugar at Illinois Masonic Hospital, 836 W. Wellington Avenue, Chicago, Illinois 60657 and Dr. Kopoliti at Rush University Medical Center, 1653 W. Congress Parkway, Neurological Department, Chicago, Illinois 60612.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  The appellant should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

3.  Request that the appellant identify any additional outstanding VA or private treatment records pertaining to her claims.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment identified. 

4.  Readjudicate the appeal of the issue of entitlement to service connection for cause of death.  If the benefit sought remains denied, issue a supplemental statement of the case to the appellant and her representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

